DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election of invention I in the reply filed on 3/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  While applicants have stated that invention I is elected with traverse, so specific argument pertaining to the traversal was presented. As a result, the election is treated as an election without traverse.  Furthermore, applicants did not elect a species from Groups A)-C) (see page 4 of Lack of Unity mailed on 1/7/2020).  As a result, the Examiner has elected the cationic lipid of DOTAP [Group A)], tumor-associated antigens for the specific antigen [Group B] and the method for altering a tumor microenvironment of Claim 42 [Group C].   

Claims 46-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2020.

s 52-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2020.

	Claims 42-45 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(New Rejection Necessitated by Amendments) Claims 42-45 are rejected under 35 U.S.C. 102a1 as being anticipated by Punnonen and Chang (US PGPub 2001/0026937).
The claimed invention is drawn to a method for altering a tumor microenvironment by reducing the population of regulatory T-cells in the tumor microenvironment comprising: 
administering to a subject having a tumor a dendritic cell vaccine composition comprising at least one cationic lipid and a population of isolated dendritic cells stimulated ex vivo by at least one antigen, and
administering the dendritic cell vaccine composition results in the altering of the tumor microenvironment.
The antigens are tumor-associated antigens.
The composition further comprises an adjuvant, growth factor, cytokines or an agent that combats immune suppression.
The cationic lipid is DOTAP.



(New Rejection Necessitated by Amendments) Claims 42-45 are rejected under 35 U.S.C. 102a1 as being anticipated by Pogue-Caley et al. (US PGPub 2009/0053251).
The claimed invention is drawn to a method for altering a tumor microenvironment by reducing the population of regulatory T-cells in the tumor microenvironment comprising: 

administering the dendritic cell vaccine composition results in the altering of the tumor microenvironment.
The antigens are tumor-associated antigens.
The composition further comprises an adjuvant, growth factor, cytokines or an agent that combats immune suppression.
The cationic lipid is DOTAP.

Pogue-Caley et al. teach the formulation of ex vivo stimulated/loaded dendritic cells, which are stimulated/loaded with antigen(s) or sequences encoding these antigens, thereby forming dendritic cell vaccines. [see paragraphs 45, 69 and 71]  Examples of the antigens include antigens from tumors. [see paragraphs 106 and 107]  In addition, DOTAP can be used to transfect dendritic cells with nucleic acid sequences which encode antigens, thereby producing dendritic cells which are stimulated by an antigen and also combined with DOTAP. [see paragraph 115]  These dendritic cells are intended to be administered to a subject, such as a subject with tumors as a means for providing therapy against the tumor. [see paragraphs 90 and 91]  Pogue-Caley et al. also teach that adjuvants can be co-administered with the dendritic cells. [see paragraph 124]  While Pogue-Caley et al. do not teach the alteration of the tumor microenvironment by reducing the population of regulatory T-cells with their dendritic cell vaccine, they do teach the generation of a dendritic cell vaccine that is structurally the same as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648